Case 1:20-cr-00072-MSM-LDA Document 19 Filed 08/27/20 Page 1 of 7 PageID #: 67



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF RHODE ISLAND


 UNITED STATES OF AMERICA
                                                                  1:20CR72MSM-LDA
                                              Criminal Case No. ___________
               v.

 DAVID BUTZIGER,
            Defendant.



                                   PLEA AGREEMENT

       Pursuant to Rule 11(c)(1) of the Federal Rules of Criminal Procedure, the United

States and Defendant, David Butziger, have reached the following agreement:

       1.     Defendant=s Obligations.

              a. Defendant will waive presentation of this matter to a grand jury and

consent to the filing of a one-count Information which charges defendant with conspiracy

to commit bank fraud, in violation of 18 U.S.C. ' 1349. Defendant agrees that Defendant

will plead guilty to said Information.

              Defendant further agrees that the time between the filing of this plea

agreement and the scheduled date for the change of plea is excludable under the Speedy

Trial Act, 18 U.S.C. ' 3161.

              b. Defendant will promptly submit a completed Department of Justice

Financial Statement to the U.S. Attorney's Office, in a form that the U.S. Attorney’s Office

provides and as it directs. Defendant agrees that his financial statement and disclosures

will be complete, accurate, and truthful. Defendant expressly authorizes the U.S.

                                             1
Case 1:20-cr-00072-MSM-LDA Document 19 Filed 08/27/20 Page 2 of 7 PageID #: 68



Attorney’s Office to obtain a credit report on him in order to evaluate Defendant’s ability

to satisfy any financial obligation that may be imposed by the Court.


       2.     Government=s Obligations. In exchange for Defendant's plea of guilty:

              a. The government will recommend that the Court impose a term of

imprisonment within the range of sentences for the offense level determined by the Court

under the United States Sentencing Guidelines (the U.S.S.G. or "guidelines"), but not

including probation or a "split-sentence," even if permitted under the guidelines.

              b. For purposes of determining the offense level, the government agrees to

recommend a two-level reduction in the offense level for acceptance of responsibility

under ' 3E1.1(a) of the guidelines if Defendant continues to demonstrate acceptance of

responsibility through sentencing.

              c. As of the date of this agreement, Defendant has timely notified

authorities of an intention to enter a plea of guilty. If the offense level is 16 or greater and

Defendant enters a plea of guilty pursuant to this agreement, the government will move

the sentencing Court for an additional decrease of one level, pursuant to U.S.S.G. '

3E1.1(b), unless Defendant indicates an intention not to enter a plea of guilty, thereby

requiring the government to prepare for trial.

              d. The government is free to recommend any combination of supervised

release, fines, and restitution which it deems appropriate.




                                               2
Case 1:20-cr-00072-MSM-LDA Document 19 Filed 08/27/20 Page 3 of 7 PageID #: 69




       3.     Defendant understands that the guidelines are not binding on the Court,

and that, although the Court must consult the guidelines in fashioning any sentence in

this case, the guidelines are only advisory, and the Court may impose any reasonable

sentence in this matter up to the statutory maximum penalties after taking into account

the factors enumerated in 18 U.S.C. ' 3553(a).

       4.     The United States and defendant stipulate and agree to the following facts

under the guidelines:

              a. The amount of intended loss applicable to the offense is $543,959. As the

amount of intended loss is more than $250,000 but less than $550,000, there is a 12-level

enhancement pursuant to U.S.S.G. § 2B1.1(b)(1)(G).

       5.     Except as expressly provided in the preceding paragraph, there is no

agreement as to which Offense Level and Criminal History Category applies in this case.

Both the United States and Defendant reserve their rights to argue and present evidence

on all matters affecting the guidelines calculation.

       6.     The maximum statutory penalties for the offense to which Defendant is

pleading are 30 years of imprisonment, 5 years of supervised release, a fine of $1,000,000

and a $100 special assessment.

       7.     Defendant agrees that, after Defendant and Defendant=s counsel sign this

plea agreement, counsel will return it to the United States Attorney's Office along with a

money order or certified check, payable to the Clerk, United States District Court, in



                                              3
Case 1:20-cr-00072-MSM-LDA Document 19 Filed 08/27/20 Page 4 of 7 PageID #: 70




payment of the special assessments. Failure to do so, unless the Court has made a

previous finding of indigence, will relieve the government of its obligation to

recommend a reduction in the offense level under the guidelines for acceptance of

responsibility.

       8.     Defendant is advised and understands that:

              a. The government has the right, in a prosecution for perjury or making a

false statement, to use against Defendant any statement that Defendant gives under oath;

              b. Defendant has the right to plead not guilty, or having already so

pleaded, to persist in that plea;

              c. Defendant has the right to a jury trial;

              d. Defendant has the right to be represented by counsel B and if necessary

have the Court appoint counsel B at trial and every other stage of the proceeding;

              e. Defendant has the right at trial to confront and cross-examine adverse

witnesses, to be protected from self-incrimination, to testify and present evidence, and to

compel the attendance of witnesses; and

              f. Defendant waives these trial rights if the Court accepts a plea of guilty.

              g. Defendant recognizes that pleading guilty may have consequences with

respect to his immigration status if he is not a citizen of the United States. Under federal

law, a broad range of crimes are removable or deportable offenses. Likewise, if defendant

is a naturalized citizen of the United States, pleading guilty may result in



                                              4
Case 1:20-cr-00072-MSM-LDA Document 19 Filed 08/27/20 Page 5 of 7 PageID #: 71




denaturalization as well as removal and deportation. Removal, deportation,

denaturalization, and other immigration consequences are the subject of separate

proceedings, however, and defendant understands that no one, including his attorney or

the district court, can predict to a certainty the effect of his conviction on his immigration

status. Defendant nevertheless affirms that he wants to plead guilty regardless of any

immigration consequences that his plea may entail, even if the consequence is his

removal or deportation from the United States or his denaturalization.

          9.    The government reserves its full right of allocution, including the right to

present any information to the Court for its consideration in fashioning an appropriate

sentence, the right to correct misstatements, misrepresentations, or omissions by

Defendant, and to answer any questions asked by the Court.

          10.   Except for paragraphs 2 and 4, above, the parties have made no agreement

concerning the application of the guidelines in this case.

          11.   Defendant understands that the Court alone makes all sentencing decisions,

including the application of the guidelines and the sentence to be imposed. The Court is

not bound by the parties= stipulations of fact, offense level adjustments, or the

government's recommendations. The Court is free to impose any sentence it deems

appropriate up to and including the statutory maximum. Defendant also understands

that even if the Court's guideline determinations and sentence are different than

Defendant expects, Defendant will not be allowed to withdraw Defendant=s plea of

guilty.


                                               5
Case 1:20-cr-00072-MSM-LDA Document 19 Filed 08/27/20 Page 6 of 7 PageID #: 72




       12.    Defendant hereby waives Defendant=s right to appeal the convictions and

sentences imposed by the Court, if the sentence imposed by the Court is within or below

the sentencing guideline range determined by the Court. This agreement does not affect

the rights or obligations of the United States as set forth in 18 U.S.C. ' 3742(b), and the

government retains its right to appeal any of the Court=s sentencing determinations.

       13.    This agreement is binding on the government only if Defendant pleads

guilty, fulfills all Defendant=s obligations under the agreement, does not engage in any

conduct constituting obstruction of justice under ' 3C1.1 of the guidelines, and does not

commit any new offenses. Defendant understands that if Defendant violates this

agreement in any way, the government shall be released from its obligations under the

agreement and will be free to make any recommendations that it deems appropriate. If

that occurs, Defendant shall not have the right to withdraw Defendant=s guilty plea.

       14.    This agreement is limited to the District of Rhode Island and does not bind

any other federal, state, or local prosecutive authorities.

       15.    This agreement constitutes the entire agreement between the parties. No

other promises or inducements have been made concerning the plea in this case.

Defendant acknowledges that no person has, directly or indirectly, threatened or coerced

Defendant to enter this agreement. Any additions, deletions, or modifications to this

agreement must be made in writing and signed by all the parties in order to be effective.




                                              6
Case 1:20-cr-00072-MSM-LDA Document 19 Filed 08/27/20 Page 7 of 7 PageID #: 73




       16.    Counsel for Defendant states that Counsel has read this agreement, been

given a copy of it for Counsel=s file, explained it to Defendant, and states that to the best

of Counsel=s knowledge and belief, Defendant understands the agreement.

       17.    Defendant states that Defendant has read the agreement or has had it read

to Defendant, has discussed it with Defendant=s Counsel, understands it, and agrees to its

provisions.




                                                        8/26/2020
DAVID BUTZIGER                                           Date
Defendant




                                                         8/26/2020
                                                         Date




                                                         8/26/2020
Assistant U.S. Attorney                                  Date




                                                         8/26/2020
Assistant U.S. Attorney                                  Date
Deputy Criminal Chief



                                              7
